1 Fairness Analysis Presentation to the Independent Valuation Committee of the Board of Directors of Kansas City Life Insurance Company June 24, 2015 The information contained herein is of a confidential nature and is intended for the exclusive use of the persons or firm to whom it is furnished by us. Reproduction, publication, or dissemination of portions hereof may not be made without prior approval of Duff & Phelps, LLC. CONFIDENTIAL 2 Duff & Phelps Disclaimer §The following pages contain material that is being provided by Duff & Phelps, LLC (“Duff & Phelps”) to the independent valuation committee (the “Independent Valuation Committee”) of the board of directors (the “Board of Directors”) of Kansas City Life Insurance Company (the “Company”) in the context of a meeting held to consider a Proposed Transaction (defined herein). §The accompanying material was, and any Opinion (as defined herein) will be, compiled on a confidential basis for the sole use and benefit of the Independent Valuation Committee in connection with its evaluation of the Proposed Transaction and may not be distributed to any other party, publicly disclosed, or relied upon for any other purpose without the prior written consent of Duff & Phelps; provided that these materials may be distributed to senior management of the Company, the Board of Directors and outside legal advisors engaged in connection with the Proposed Transaction to represent the Company, the Independent Valuation Committee or the Board of Directors. §Because this material was prepared for use in the context of an oral presentation to the Independent Valuation Committee, neither the Company nor Duff & Phelps, nor any of their respective legal or financial advisors, take any responsibility for the accuracy or completeness of any of the material if used by persons other than the Independent Valuation Committee or the Board of Directors. §These materials are not intended to represent an Opinion but rather to serve as discussion materials for the Independent Valuation Committee and as a summary of the basis upon which Duff & Phelps may render an Opinion. §Any Opinion provided by Duff & Phelps would not: (i) address the merits of the underlying business decision to enter into the Proposed Transaction versus any alternative strategy or transaction; (ii) address any transaction related to the Proposed Transaction; (iii) be a recommendation as to how the Independent Valuation Committee, the Board of Directors or any shareholder should vote or act with respect to any matters relating to the Proposed Transaction, or whether to proceed with the Proposed Transaction or any related transaction; (iv) indicate that the Per Share Consideration paid or received is the best possibly attainable under any circumstances; or (v) create any fiduciary duty on Duff & Phelps’ part to any party. §The information utilized in preparing this presentation was obtained from the Company and from public sources. Any estimates and projections contained herein have been prepared by the management of the Company and involve numerous and significant subjective determinations, which may or may not prove to be correct.No representation or warranty, expressed or implied, is made as to the accuracy or completeness of such information and nothing contained herein is, or shall be relied upon as, a representation, whether as to the past or the future. Duff & Phelps did not attempt to independently verify such information. §No selected company or transaction used in our analysis is directly comparable to the Company or the Proposed Transaction. CONFIDENTIAL 3 Table of Contents CONFIDENTIAL 1.Executive Summary 2.Kansas City Life Insurance Company Trading Analysis 3.Valuation Analysis Appendix 1.“Go-Dark” Transactions Analysis 2.Selected Public Companies’ Revenue Segmentation 4 Executive Summary Section 1 5 Executive Summary The Proposed Transaction §Duff & Phelps’ understanding of the “Proposed Transaction” is as follows: –The Company intends, subject to approval of its shareholders, to effect a 1-for-[•] reverse stock split of its common stock. Shareholders that would otherwise receive less than one full share of common stock would in lieu of receiving a fractional share would receive $[•] in cash (the “Per Share Consideration”). –Following the reverse stock split, the Company would effect a [•]-for-1 forward stock split, returning its outstanding shares to their original pre-split state.
